DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Search Report for British Application No. 1907917.7 dated June 4, 2019 was not included by the applicant.  All other Foreign documents were included and reviewed.

Response to Amendment
Applicant's submission filed on 09/12/2022 has been entered.  Claims 1-20 remain(s) pending in the application.  Applicant's amendments to the Claims is responsive to the rejections previously set forth in the Non-Final Office Action mailed 06/10/2022.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 102 via Scheurenberg; Helmut et al. US 4505355 A, hereinafter Scheurenberg, have been fully considered and are persuasive.  Specifically, the argument regarding Scheurenberg failing to disclose the newly added/amended claim limitation is valid.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made via Scheurenberg in view of Simmons; Gerald P. US 5507360 A, hereinafter Simmons. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such claim limitation(s) is/are:
Claim 1 Ln 13-15 states the term “arrangement” used as a substitute for the words ‘means’ that is modified by the functional language “detection and control” without being modified by sufficient structure, material, or acts for performing the claimed function.  Therefore, this limitation has been interpreted by the corresponding structure in the specification.  [0030] of the applicant’s published application, Mc Namee; Niall et al. US 20200386248 A1, hereinafter PA, provides the corresponding structure as “a hydraulic valve arrangement, for example a shuttle valve or a non-return valve assembly” and/or “an electromechanical arrangement, which may further include one or more electrical or electronic pressure sensors and an electronic controller for controlling hydraulic valves in the respective circuit”.  
Claim 10 Ln 12 states the term “arrangement” used as a substitute for the words ‘means’ that is modified by the functional language “detection and control” without being modified by sufficient structure, material, or acts for performing the claimed function.  Therefore, this limitation has been interpreted by the corresponding structure in the specification.  [0030] of the PA provides the corresponding structure as “a hydraulic valve arrangement, for example a shuttle valve or a non-return valve assembly” and/or “an electromechanical arrangement, which may further include one or more electrical or electronic pressure sensors and an electronic controller for controlling hydraulic valves in the respective circuit”.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable Scheurenberg; Helmut et al. US 4505355 A, hereinafter Scheurenberg, in view of Simmons; Gerald P. US 5507360 A, hereinafter Simmons.  Scheurenberg and Simmons are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (hydrodynamic circuits with steering/braking circuits); or the reference is reasonably pertinent to the problem faced by the inventor (providing fluid pressure in the event of a main fluid pressure source failure).  MPEP2141.01(a) I.
Regarding claim 1, Scheurenberg discloses (Fig. 1) a vehicle including: 
a set of wheels (1) or tracks; 
a first hydraulic circuit (21) including a first hydraulic pump (3) and a hydraulic motor (2), the first hydraulic pump being arranged to supply hydraulic pressure to drive the hydraulic motor (via lines 21a, 21b), the hydraulic motor being arranged to drive the wheels or tracks to drive the vehicle in motion over a ground surface (Col 4 Ln 1-22); 
a second hydraulic circuit (7, 32) including a second hydraulic pump (4, 31) for supplying hydraulic pressure (via steering cylinder (30) and/or braking cylinder (6)) for braking or steering the vehicle (Col 4 Ln 31-41, Col 7 Ln 1-23); and 
a third hydraulic circuit ((26), originating at (27), or (45) originating at (44)) for supplying hydraulic pressure for braking or steering the vehicle in the event of failure of the second hydraulic circuit; wherein the third hydraulic circuit is arranged to supply hydraulic pressure generated by the hydraulic motor driven by momentum of the vehicle in motion over the ground surface (Col 5 Ln 52-59, Col 6 Ln 29-36 or Col 7 Ln 12-14, 50-55); and
a hydraulic valve arrangement (22) configured to supply the hydraulic pressure from the third hydraulic circuit for braking or steering the vehicle in response to a failure of the second hydraulic circuit (Col 3 Ln 33-53 states providing fluid during towing operation, Col 2 Ln 17-22 states towing is initiated by a failure of the prime mover).
Scheurenberg fails to explicitly state that the vehicle further comprises a detection and control arrangement fluidly connected to the second hydraulic circuit and the third hydraulic circuit, wherein the detection and control arrangement is configured to: detect a failure of the second hydraulic circuit to supply hydraulic pressure for braking or steering the vehicle, and supply the hydraulic pressure from the third hydraulic circuit for braking or steering the vehicle in response to detecting the failure of the second hydraulic circuit.
Simmons discloses (Fig. 1-2) a vehicle (10) including: 
a set of wheels (14) or tracks; 
a second hydraulic circuit (38) including a second hydraulic pump (16) for supplying hydraulic pressure (via steering cylinder (46)) for steering the vehicle (Col 2 Ln 54-64); and 
a third hydraulic circuit (49) for supplying hydraulic pressure for steering the vehicle in the event of failure of the second hydraulic circuit; 
wherein the third hydraulic circuit is arranged to supply hydraulic pressure generated by a hydraulic motor (22) driven by momentum of the vehicle in motion over the ground surface (Col 4 Ln 22-37); and
a detection and control arrangement fluidly connected to the second hydraulic circuit and the third hydraulic circuit, wherein the detection and control arrangement is configured to: detect a failure of the second hydraulic circuit to supply hydraulic pressure for braking or steering the vehicle, and supply the hydraulic pressure from the third hydraulic circuit for braking or steering the vehicle in response to detecting the failure of the second hydraulic circuit (as stated above in the Claim Interpretation section, this arrangement has been interpreted in view of the specification as further stated in claims 14/15)
wherein the failure detection and control arrangement comprises an electromechanical arrangement that is selectively operable to open to permit flow of the hydraulic fluid from the third hydraulic circuit for braking or steering the vehicle when the failure of the second hydraulic circuit is detected (Claim 14);
wherein the electromechanical arrangement comprises: a hydraulic valve (54); an electronic pressure sensor (71a); and an electronic controller (72) operatively connected to the hydraulic valve and the electronic pressure sensor, the electronic controller being programmed to: detect pressure changes in the second hydraulic circuit at the electronic pressure sensor, and control the hydraulic valve to supply hydraulic pressure from the third hydraulic circuit for braking or steering the vehicle in response to the pressure changes (Claim 15, Col 4 Ln 22-37).  
Because both Scheurenberg and Simmons teach vehicles with a hydraulic motor driven by momentum of the vehicle in motion over the ground surface providing fluid for steering the vehicle in the event of failure of second hydraulic circuit, it would have been obvious to one skilled in the art to substitute the electromechanical arrangement for the hydraulic valve arrangement to achieve the predictable result of permitting flow of fluid from the third hydraulic circuit for steering the vehicle when there is a failure of the second hydraulic circuit.
To further clarify the modification/substitution, the operator operated valve (22) is modified to be a solenoid operated valve as directed by the electronic pressure sensor and electronic controller.
Regarding claim 2, Scheurenberg discloses (Fig. 1) the hydraulic motor is operable by a flow of hydraulic fluid between first (21a) and second ports (21b) of the hydraulic motor, and the third hydraulic circuit is fluidly connected to both of the first and second ports to supply pressure from either one of the first and second ports which is at a higher pressure than the other (Col 4 Ln 31-41, Col 7 Ln 1-23).
Regarding claim 3, Scheurenberg discloses (Fig. 1) the second and third hydraulic circuits are arranged to supply hydraulic pressure for braking the wheels or tracks (Col 4 Ln 31-41, Col 7 Ln 1-23).
Regarding claim 4, Scheurenberg discloses (Fig. 1) the second and third hydraulic circuits are arranged to supply hydraulic pressure for braking the wheels or tracks (Col 4 Ln 31-41, Col 7 Ln 1-23).
Regarding claim 5, Scheurenberg discloses (Fig. 1) the wheels or tracks are wheels (1), and the second and third hydraulic circuits are arranged to supply hydraulic pressure for steering the wheels (Col 7 Ln 12-14, 50-55).
Regarding claim 6, Scheurenberg discloses (Fig. 1) an additional hydraulic circuit (7), the additional hydraulic circuit including an additional hydraulic pump (4) for supplying hydraulic pressure for braking the wheels (Col 4 Ln 31-41, Col 7 Ln 1-23); the third hydraulic circuit being further arranged to supply hydraulic pressure for braking the wheels in the event of failure of the additional hydraulic circuit (Col 4 Ln 31-41).
Regarding claim 7, Scheurenberg discloses (Fig. 1) the hydraulic motor is operable by a flow of hydraulic fluid between first (21a) and second ports (21b) of the hydraulic motor, and the third hydraulic circuit is fluidly connected to both of the first and second ports to supply pressure from either one of the first and second ports which is at a higher pressure than the other (Col 4 Ln 31-41, Col 7 Ln 1-23).
Regarding claim 8, Scheurenberg discloses (Fig. 1) the wheels or tracks are wheels (1), and the second (32) and third (45) hydraulic circuits are arranged to supply hydraulic pressure for steering the wheels (Col 7 Ln 12-14, 50-55); 
the vehicle including an additional hydraulic circuit (7), the additional hydraulic circuit including an additional hydraulic pump (4) for supplying hydraulic pressure for braking the wheels (Col 4 Ln 31-41, Col 7 Ln 1-23); and 
further including a fourth hydraulic circuit (26) for supplying hydraulic pressure for braking the wheels in the event of failure of the additional hydraulic circuit, wherein the fourth hydraulic circuit is arranged to supply hydraulic pressure generated by the hydraulic motor driven by the momentum of the vehicle in motion over the ground surface (Col 4 Ln 31-41, Col 7 Ln 1-23).
Regarding claim 9, Scheurenberg discloses (Fig. 1) the hydraulic motor is operable by a flow of hydraulic fluid between first and second ports of the hydraulic motor (Col 4 Ln 31-41, Col 7 Ln 1-23), and each of the third (45) and fourth (26) hydraulic circuits is fluidly connected to both of the first (21a) and second (21b) ports to supply pressure from either one of the first and second ports which is at a higher pressure than the other (via valves (44 or 27)).
Regarding claim 11, Scheurenberg discloses (Fig. 1) the failure detection and control arrangement comprises a hydraulic valve arrangement (22) that is selectively operable to open to permit flow of the hydraulic fluid from the third hydraulic circuit for braking or steering the vehicle when the failure of the second hydraulic circuit is detected (Col 3 Ln 33-53 states providing fluid during towing operation, Col 2 Ln 17-22 states towing is initiated by a failure of the prime mover).
Regarding claim 13, Scheurenberg discloses (Fig. 1) the hydraulic valve arrangement (54/71a/72) detects the failure of the second hydraulic circuit when a pressure of the second hydraulic circuit falls below a predefined threshold pressure (Col 4 Ln 22-37).
Regarding claim 14 and 15, see above regarding claim 1 for details.

Regarding claim 10, Scheurenberg discloses (Fig. 1) a method for controlling a vehicle, the vehicle including:
 a set of wheels (1) or tracks; 
a first hydraulic circuit (21) including a first hydraulic pump (3) and a hydraulic motor (2), the first hydraulic pump being arranged to supply hydraulic pressure to drive the hydraulic motor (via lines 21a, 21b), the hydraulic motor being arranged to drive the wheels or tracks to drive the vehicle in motion over a ground surface (Col 4 Ln 1-22); 
a second hydraulic circuit (7, 32) including a second hydraulic pump (4, 31) for supplying hydraulic pressure (via steering cylinder (30) and/or braking cylinder (6)) for braking or steering the vehicle (Col 4 Ln 31-41, Col 7 Ln 1-23); and 
a third hydraulic circuit ((26), originating at (27), or (45) originating at (44)) for supplying hydraulic pressure for braking or steering the vehicle in the event of failure of the second hydraulic circuit; and
a hydraulic valve arrangement (22) configured to supply the hydraulic pressure from the third hydraulic circuit for braking or steering the vehicle in response to a failure of the second hydraulic circuit (Col 3 Ln 33-53 states providing fluid during towing operation, Col 2 Ln 17-22 states towing is initiated by a failure of the prime mover);
the method including: 
arranging the third hydraulic circuit to supply hydraulic pressure generated by the hydraulic motor driven by momentum of the vehicle in motion over the ground surface (Col 5 Ln 52-59, Col 6 Ln 29-36 or Col 7 Ln 12-14, 50-55); and 
in the event of failure of the second hydraulic circuit, supplying hydraulic pressure from the third hydraulic circuit for braking or steering the vehicle (Col 3 Ln 33-53 states providing fluid during towing operation, Col 2 Ln 17-22 states towing is initiated by a failure of the prime mover).
Scheurenberg fails to explicitly state that the vehicle/method further comprises:
a failure detection and control arrangement fluidly connected to the second hydraulic circuit and the third hydraulic circuit; 
the method including: 4Attorney Docket No.: 50100/19-0156US01 
detecting failure of the second hydraulic circuit at the failure detection and control arrangement; and 
in response to the detection of failure of the second hydraulic circuit at the failure detection and control arrangement, supplying hydraulic pressure from the third hydraulic circuit for braking or steering the vehicle.
Simmons discloses (Fig. 1-2) a vehicle (10) including: 
a set of wheels (14) or tracks; 
a second hydraulic circuit (38) including a second hydraulic pump (16) for supplying hydraulic pressure (via steering cylinder (46)) for steering the vehicle (Col 2 Ln 54-64); and 
a third hydraulic circuit (49) for supplying hydraulic pressure for steering the vehicle in the event of failure of the second hydraulic circuit; 
arranging the third hydraulic circuit to supply hydraulic pressure generated by a hydraulic motor (22) driven by momentum of the vehicle in motion over the ground surface (Col 4 Ln 22-37); and
a detection and control arrangement fluidly connected to the second hydraulic circuit and the third hydraulic circuit, 
detecting a failure of the second hydraulic circuit to supply hydraulic pressure for braking or steering the vehicle (Col 4 Ln 22-37), and 
in response to the detection of failure of the second hydraulic circuit at the failure detection and control arrangement, supplying the hydraulic pressure from the third hydraulic circuit for braking or steering the vehicle (Col 4 Ln 22-37, as stated above in the Claim Interpretation section, this arrangement has been interpreted in view of the specification as further stated in claims 19/20)
wherein the failure detection and control arrangement comprises an electromechanical arrangement that is selectively operable to open to permit flow of the hydraulic fluid from the third hydraulic circuit for braking or steering the vehicle when the failure of the second hydraulic circuit is detected (Claim 14);
wherein the electromechanical arrangement comprises: a hydraulic valve (54); an electronic pressure sensor (71a); and an electronic controller (72) operatively connected to the hydraulic valve and the electronic pressure sensor, the electronic controller being programmed to: detect pressure changes in the second hydraulic circuit at the electronic pressure sensor, and control the hydraulic valve to supply hydraulic pressure from the third hydraulic circuit for braking or steering the vehicle in response to the pressure changes (Claim 15, Col 4 Ln 22-37).  
Because both Scheurenberg and Simmons teach vehicles with a hydraulic motor driven by momentum of the vehicle in motion over the ground surface providing fluid for steering the vehicle in the event of failure of second hydraulic circuit, it would have been obvious to one skilled in the art to substitute the electromechanical arrangement for the hydraulic valve arrangement to achieve the predictable result of permitting flow of fluid from the third hydraulic circuit for steering the vehicle when there is a failure of the second hydraulic circuit.
To further clarify the modification/substitution, the operator operated valve (22) is modified to be a solenoid operated valve as directed by the electronic pressure sensor and electronic controller.
Regarding claim 16, Scheurenberg discloses (Fig. 1) wherein supplying hydraulic pressure form the third hydraulic circuit comprises opening a hydraulic valve arrangement (22) that is selectively operable to open to permit flow of the hydraulic fluid from the third hydraulic circuit for braking or steering the vehicle when the failure of the second hydraulic circuit is detected (Col 3 Ln 33-53 states providing fluid during towing operation, Col 2 Ln 17-22 states towing is initiated by a failure of the prime mover).
Regarding claim 18, Scheurenberg discloses (Fig. 1) detecting failure of the second hydraulic circuit comprises determining a pressure of the second hydraulic circuit falls below a predefined threshold pressure (Col 4 Ln 22-37).
Regarding claim 19 and 20, see above regarding claim 10 for details.

Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 12 and 17, the modified device of Scheurenberg/Simmons discloses the claimed invention substantially as claimed, as set forth above for Claims 11 and 16 respectively, except fails to explicitly state that the hydraulic valve arrangement detects the failure of the second hydraulic circuit when the third hydraulic circuit has a higher pressure than the second hydraulic circuit.  The prior art does not anticipate nor render obvious the combination set forth in the claim.  There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Scheurenberg to incorporate the details as claimed. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745